OlaeKSON, J.
The United States Fidelity and Guaranty Company, defendant in the above entitled summary proceeding, in its answer to the complaint of the plaintiff, prayed that “this action should be consolidated with the action heretofore referred to, instituted by Mrs. J. B. Robinette, or dismissed.” We think the action, or summary proceeding, should have been consolidated and not dismissed, under the facts and circumstances of this case.
In N. C. Practice & Procedure in Civil Oases (McIntosh), at p. 536-1, part section 506, is the following: “A consolidation is the opposite of a severance, and consists in combining two or more actions into one for trial. While there is no statute regulating it, the power is recognized and frequently exercised by the courts. ‘The object of consolidating two or more actions is to avoid a multiplicity of suits, to guard against oppression or abuse, to prevent delay, and especially to save unnecessary cost or expense; in short, the attainment of justice with the least expense and vexation to the parties litigant. Consolidation, however, is improper, where the conduct of the cause will be embarrassed, or complications or prejudice will result, which will injuriously affect the rights of the parties.’ ” At p. 538, part section 501, we find: “Where several actions were brought by different creditors to set aside a fraudulent conveyance and to reach the property of the common debtor, and there was a conflict as to the rights of the creditors in the property, or the court appointed a receiver to take charge of the property, an order was made to consolidate the actions into a general creditor’s suit, preserving the priorities or preferences which each creditor had acquired; and the same practice was followed in actions by creditors against an insolvent corporation. This .could be considered as combining-all the actions into one, a general creditor’s suit in which all might have united in the beginning, or as a combination of judgment creditor’s suits in which the rights of each creditor is preserved. Where an action was brought to set aside a deed to land for fraud, a second action for the possession of the land, and a third for the allotment of dower in the land, a consolidation was ordered, so that all the rights could be adjusted at one time.”
This was a summary proceeding, under C. S., 356, against the clerk of the Superior Court of Catawba County, and defendant United States Fidelity and Guaranty Company, his bondsmen. The plaintiff relies chiefly on S. v. Gant, 201 N. C., 211. We think that case distinguishable from the present one. The judgment of the court below is
Reversed.
Stacy, C. J., took no part in the consideration or decision of this ease.